DETAILED ACTION
1, 3, 5-12, and 14-16 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks and Arguments
Claim Rejections - 35 USC § 103
Applicants arguments made in response to the rejection(s) of 1, 8, 9, 10, 11, 12, 15 and 16 under 35 USC 102 or 35 USC 103 in the Non-Final rejection mailed March 15, 2021 have been considered but are moot in view of new grounds of rejection made in view of Goh (USPGPub No. 20140244852).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 8, 9, 10, 11, 12, 15, 16, is/are rejected under 35 U.S.C. 103 as being unpatenatable in view of Xi’ang (WO 2017/088308, cited in 12/05/2019 IDS, a English translation is provided with this communication and will be referenced with respect to this Office Action) in view of Goh (USPGPub No. 20140244852).

IN regards to claim(s) 1, 15, and 16 Xi’ang (WO 2017/088308) discloses  a wireless communication apparatus comprising:
first communication unit configured to perform wireless communication that supports a plurality of wireless communication methods including a first wireless communication method that uses a first frequency band and a second wireless communication method that uses a second frequency band that is higher than the first frequency band (The terminal device supports a plurality of wireless communication systems with different using frequency bands, first and second preset frequency bands, for the WiFi and the mobile networks [Par. 65 – Par. 69]); 
 	a second communication unit configured to perform wired communication that supports a plurality of wired communication methods including a first wired whose basic frequency used in data communication is a first frequency and a second wired communication method whose basic frequency used in data communication is a second frequency higher than the first frequency (Xiang discloses a second communication unit, usb interface, that supports a plurality of wired communication systems, USB 1.0, USB 2.0, USB. 3.0 each with a different basic frequency used in data communications [Par. 57, Par 65].); and 
 	a control unit configured to switch a wired communication system used in the wired communication by the second communication unit so that the basic frequency falls outside a predetermined frequency band including the using frequency bands of the wireless communication by the first communication unit (The USB interface mode is switched from USB 3.0 to USB 2.0/1.0 so that the basic frequency falls outside a predetermined frequency bands of the Wi-Fi communication system[Par. 81]).
	The wireless communication apparatus of Xiang differs from that of claim 1, in that Xiang is silent on where the control unit is configured to control the second communication unit to use the first wired communication method in a case where the first communication unit uses the first wireless communication method, and to control the second communication unit to use the second wired communication method in a case where the first communication unit uses the second wireless communication method. Despite these differences similar features have been seen in other prior art concerned with mitigating interference between wired and wireless communication(s). 
	Goh (USPGPub No. 20140244852) teaches a control feature to control a second communication unit to use a first wireless communication method, USB 2.0, in a case where the first communication unit uses the first wireless communication method, 802.11b, 802.11g, 802.11n, and to control the second communication unit to use the second wired communication method, USB 3.0, in a case where the first communication unit uses the second wireless communication method, 802.11ac, "[0019]...Then, one of the supported USB modes for the USB data transmission is dynamically selected according to the wireless communication. For example, the USB 3.0 mode is selected when the wireless communication is performed according to IEEE 802.11ac standard or when no wireless data transmission is performed. For another example, the USB 2.0 mode is selected when the wireless communication is performed according to IEEE 802.11b, 802.11g, 802.11n standard or a Bluetooth standard. Since the wireless communication complied with IEEE 802.11ac operates in a bandwidth of 5 GHz, the USB data transmission in the USB 3.0 mode does not interfere with the wireless communication and still has enough throughputs. Likewise, the USB data transmission in the USB 2.0 mode does not interfere with the wireless communication operating in a bandwidth of 2.4 GHz. Therefore, the example of the present disclosure can avoid the mutual interference between the USB data transmission and the wireless communication and also retain enough throughputs."
	Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify Xiang to arrive at where the control unit is configured to control the second communication unit to use the first wireless communication method in a case where the first communication unit uses the first wireless communication method  and to control the second communication unit to use the second wired communication method in a case where the first communication unit uses the second wireless communication method, as similarly seen in Goh in order to mitigate interference between wireless Wi-Fi communications and wired USB based communications.
 
 	In regards to claim 8, Xiang discloses the wireless communication apparatus according to claim 1, wherein the second communication unit supports a plurality of wired communication systems having compatibilities Xiang discloses a second communication unit, usb interface, that supports a plurality of wired communication systems, USB 1.0, USB 2.0, USB. 3.0 each with a different basic frequency used in data communications [Par. 57, Par 65].);.

 	In regards to claim 9, Xiang discloses the wireless communication apparatus according to claim 1, wherein the second communication unit supports a wired communication system conforming to a plurality of USB standards Xiang discloses a second communication unit, usb interface, that supports a plurality of wired communication systems, USB 1.0, USB 2.0, USB. 3.0 each with a different basic frequency used in data communications [Par. 57, Par 65].).

 	In regards to claim 10, Xi’ang discloses the wireless communication apparatus according to claim 1, wherein the first communication unit supports a plurality of wireless communication systems in which the using frequency band is at least one of a 2.4 GHz band and a 5 GHz band (See [Par. 82] where WI-Fi operates in 2.4 Gz band and [Par. 69 – Par. 70] where the mobile network band is 2.3 Ghz – 2.5 Ghz).

 	In regards to claim 11, Xi’ang discloses the wireless communication apparatus according to claim 10, wherein the switching unit sets the predetermined frequency band to a frequency band ranging from 2.4 GHz to 2.5 GHz inclusive in a case where the using frequency band of the wireless communication by the first communication unit is a 2.4 GHz band (Refer to [Par. 69 – Par. 70] where the second predetermined frequency band is set to a frequency band ranging from 2.3 Ghz to 2.5Ghz in a case where the frequency band of mobile network communication is in a 2.4 Ghz band.).

 	In regards to claim 12, Xi’ang is silent on the wireless communication apparatus according to claim 10, wherein the second frequency band is a frequency band ranging from 5 Ghz to 6 Ghz inclusive. Despite these differences similar features have been seen in other prior art concerned with mitigating interference between wired and wireless communication(s). 
  	Goh (USPGPub No. 20140244852) teaches a control feature to control a second communication unit to use a first wireless communication method, USB 3.0, in a case where the first communication unit uses the first wireless communication method, 802.11ac, and to control the second communication unit to use the second wired communication method, USB 2.0, in a case where the first communication unit uses the second wireless communication method, 802.11b, 802.11g, 802.11n. Goh also teaches wherein a second frequency band, 802.11ac,  is a frequency band ranging from 5 Ghz to 6 Ghz  "[0019]...Then, one of the supported USB modes for the USB data transmission is dynamically selected according to the wireless communication. For example, the USB 3.0 mode is selected when the wireless communication is performed according to IEEE 802.11ac standard or when no wireless data transmission is performed. For another example, the USB 2.0 mode is selected when the wireless communication is performed according to IEEE 802.11b, 802.11g, 802.11n standard or a Bluetooth standard. Since the wireless communication complied with IEEE 802.11ac operates in a bandwidth of 5 GHz, the USB data transmission in the USB 3.0 mode does not interfere with the wireless communication and still has enough throughputs. Likewise, the USB data transmission in the USB 2.0 mode does not interfere with the wireless communication operating in a bandwidth of 2.4 GHz. 
	Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify Xiang to arrive at where the wherein the second frequency band is a frequency band ranging from 5 Ghz to 6 Ghz inclusive, as similarly seen in Goh in order to mitigate interference between wireless Wi-Fi communications and wired USB based communications.

Allowable Subject Matter
Claim(s) 3, 5, 6, 7, and 14 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476